DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grosch et al. (DE 102013226731) in view of Till (US Publication 2010/0011712) and Bargela et al. (DE3119990).
With respect to claims 1 and 6, Grosch et al. teaches a container treatment system and method (Figure 3) for treating containers, such as bottles, with at least one direct printing machine (215.1-215.6 and 217) for applying a print image onto  containers (203) and at least one container treatment machine (202, 207, 211), arranged upstream of said direct printing machine 215.1-215.6 and 217 (Figure 3) as well as a system control device (note: it is apparent that Grosch et al. provides a system control device in order for the device to operate properly). 
However, Grosch et al. does not explicitly disclose a system control device is configured to control an operation of said container treatment machine in dependence of a change in the container throughput that can be obtained with said direct printing machine.
Till teaches a centralized system control device (14, 112,) is configured to control an operation of said container treatment machine (Paragraphs 009, 0012, 0030, 0042).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Grosch et al. to provide a system control device as taught by Till for the purpose of effectively monitoring and controlling various stations in the system thereby preventing downtime of the system.
However, Till does not explicitly disclose controlling an operation of said container treatment machine in dependence of a change in the container throughput that can be obtained with said direct printing machine.  Bargela et al. teaches controlling a container treatment machine (M1, M2) in dependence of a change in the container throughput that can be obtained with said direct printing machine (Paragraphs 004,005,009,0012, 0013, 0014, 0018 and 0019).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Grosch et al. to provide controlling a container treatment machine in dependence of a change in the container throughput as taught by Bargela et al. for the purpose of regulating the throughput of container treatment machines.
With respect to claims 2 and 7, Grosch et al. in view of Till teaches the claimed invention with the exception of the apparatus and method controlling the operation of controlling a container throughput of said container treatment machine where controlling the container throughput of said container treatment machine by said system control device optionally comprises changing the spacing between the containers, that are output by said container treatment machine, in dependence of a change in the container throughput of said direct printing machine.
Bargela et al. teaches the apparatus and method controlling the operation of controlling a container throughput of said container treatment machine where controlling the container throughput of said container treatment machine (M1, M2) by said system control device optionally comprises changing the spacing between the containers, that are output by said container treatment machine, in dependence of a change in the container throughput of said direct printing machine (filling level as taught in Paragraphs 004,005,009,0012, 0013, 0014, 0018 and 0019).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Grosch et al. to provide controlling a container treatment machine in dependence of a change in the container throughput as taught by Bargela et al. for the purpose of regulating the throughput of container treatment machines.
With respect to claim 3, Grosch et al. teaches container treatment system comprises at least one of the following container treatment machines: a container washing machine, a container dryer, a pretreatment machine, a container cooler, a container inspection machine (container treatment machines 202, 207, 211).
	With respect to claim 4, Grosch et al. teaches where said container treatment system comprises two of said container treatment machines (103, 101) that differ from one another (container treatment machines conditioning unit 202, transfer unit 207, blasting unit 211) and where a first transport device (208, between 202 and 211) is arranged between said container treatment machines (201) for transporting containers from one container treatment machine (211) downstream to a further container treatment machine (211), and where at least one second transport device (208, between 211 and 217) is provided which can supply said containers from said container treatment machine, that in a direction of transport of said containers is the last one, to said direct printing machine (217, Figure 3).
	With respect to claim 5, Grosch et al. in view of Till teaches the claimed invention with the exception of at least one of said container treatment machines and/or said first transport device and/or the second transport device comprises a buffer region for buffering containers.
	Bargela et al. teaches at least one of said container treatment machines (M1, M2) and/or said first transport device and/or the second transport device (3a-3d) comprises a buffer region (buffer sections as taught in Paragraphs 004,005,009,0012, 0013, 0014, 0018 and 0019) for buffering containers.
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Grosch et al. to provide a buffer region as taught by Bargela et al. for the purpose of regulating the throughput of container treatment machines.
	With respect to claim 12, Grosch et al. in view of Till container treatment system comprises at least two container treatment machines (202, 207, 211) arranged upstream of said direct printing machine (215.1-215.6 and 217) and where a first of said container treatment machines carries out time-critical container treatment (207, Paragraph 0066, flame treatment) and a second of the container treatment machines (211, cooling treatment, Paragraph 0065) carries out non-time-critical container treatment as taught by Grosch et al..  
However, Grosch et al. in view of Till does not explicitly disclose where said system control device controls the operation of said second container treatment machine in dependence of a change in the container throughput that can be obtained with said direct printing machine during operation and continues unchanged operation of said first container treatment machine.
Bargela et al. teaches a system control device controling the operation of  container treatment machines in dependence of a change in the container throughput that can be obtained with said direct printing machine (note: the combination of Grosch et al. in view of Bargela et al. would satisfy limitation) during operation and continues unchanged operation of said first container treatment machine (Paragraphs 004,005,009,0012, 0013, 0014, 0018 and 0019).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Grosch et al. to provide controlling a container treatment machine in dependence of a change in the container throughput as taught by Bargela et al. for the purpose of regulating the throughput of container treatment machines.

Allowable Subject Matter
Claims 8-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the prior art does not teach or render obvious a method in combination with all method steps and in particularly said system control device controls the container throughput of said container treatment machine such that that it is equal to the changed container throughput of said direct printing machine, with the exception of during an optional lead time.
	With respect to claim 9, the prior art does not teach or render obvious a method in combination with all method steps and in particularly where the container throughput of said direct printing machine reduces to a new value and where said system control device controls the operation of said container treatment machine such that excess containers are buffered in a buffer region.
	With respect to claim 10, the prior art does not teach or render obvious a method in combination with all method steps and in particularly where the container throughput of said direct printing machine increases to a new value and where said system control device increases the container throughput of said container treatment machine to a value that corresponds to the new value and supplies containers from a buffer region to said direct printing machine for an optional lead time.
With respect to claim 11, the prior art does not teach or render obvious control device method that increases the container throughput of said container treatment machine via the container throughput of said direct printing machine during a pre- buffering time and supplies a number of excess containers to a buffer region, while the container throughput of said direct printing machine does not change (Paragraphs 004-0045).
With respect to claim 13, the prior art does not teach or render obvious a first container treatment machine that is arranged upstream of said second container treatment machine and where the container throughput of said direct printing machine reduces and said system control device controls the operation of said second container treatment machine such that a number of containers supplied to said direct printing machine by said second container treatment machine corresponds to the reduced container throughput and an excess of containers from said first container treatment machine is buffered in said second container treatment machine and/or a buffer region associated with said second container treatment machine.
	With respect to claim 14, the prior art does not teach or render obvious said second container treatment machine is arranged upstream of said first container treatment machine and where the container throughput of said direct printing machine reduces and said system control device controls the operation of said second container treatment machine such that a number of containers supplied to said first container treatment machine corresponds to the reduced container throughput.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new ground(s) of the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853                                                                                                                                                                                                                                                                                                                                                                                                     /JENNIFER BAHLS/Primary Examiner, Art Unit 2853